UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                            No. 19 CR 792-LTS

DEVON BROWN,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed Defendant Devon Brown’s application for

bail, made in light of the COVID-19 epidemic. The Court will hold a telephonic hearing on Mr.

Brown’s application on April 6, 2020, at 11:00 a.m. Mr. Brown’s counsel represents that Mr.

Brown “freely and voluntarily waives his right to appear.” (Docket Entry No. 17). To access the

call, the parties must dial 888-363-4734 and enter the access code 1527005, followed by the

security code 2370. Call participants are directed to observe the following rules:

                 1. Use a landline whenever possible.

                 2. Use a handset rather than a speakerphone.

                 3. All callers in to the line must identify themselves if asked to.

                 4. Identify yourself each time you speak.

                 5. Mute when you are not speaking to eliminate background noise.

                 6. Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media




BROWN - ORD SCHEDULING BAIL HEARING.DOCX                   VERSION APRIL 3, 2020                   1
credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.


       SO ORDERED.

Dated: New York, New York
       April 3, 2020

                                                               _/s/ Laura Taylor Swain___
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




BROWN - ORD SCHEDULING BAIL HEARING.DOCX           VERSION APRIL 3, 2020                             2
